 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,

 

ci CR 123

Plaintiff,

KENNETH JOHNSON, MOTION TO SEAL INDICTMENT
GARNELL JAMISON and

)
)
)
)
V. )
)
JOHN HOPKINS, )

  

Defendants.

| Now comes the United States of America, by and through counsel, Bridget M. Brennan,
Acting United States Attorney, and Justin Seabury Gould and Megan R. Miller, Assistant United
States Attorneys, and respectfully moves this Court for an order sealing the attached secret
indictment because federal agents intend to execute arrest warrants on the charged individuals
and revealing that these individuals have been charged may complicate or make dangerous their
arrest plan.

The government further requests this Court to order that an Assistant United

States Attorney of the Criminal Division of the United States Attorney's Office for the Northern
District of Ohio may obtain, upon request, a certified copy of this indictment should any

defendants be located in another judicial district and a certified copy of this indictment is needed
for forwarding to that judicial district. See Rule 6(e)(4) of the Federal Rules of Criminal
Procedure.
Respectfully submitted,

BRIDGET M. BRENNAN

 

Assistant United States Attorney
United States Court House

801 West Superior Avenue, Suite 400
Cleveland, OH 44113

(216) 622-3869

(216) 522-2403 (facsimile)

Justin. Gould@usdoj.gov
